Citation Nr: 1106459	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  10-14 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to June 1945.  
He died in September 2007, and the appellant claims benefits as 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Regional 
Office (RO) in Louisville, Kentucky which denied service 
connection for the cause of death of the Veteran.

The Board subsequently remanded the case for further development 
in September 2010.  That development was completed, and the case 
has since been returned for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.  

In the February 2011 Post-Remand Brief, the appellant's 
Representative raised the issue that the Veteran's service-
connected residuals of shell fragment wounds lead to degenerative 
disc disease of the lumbar spine, which caused bladder problems, 
and lead to his antibiotic immunity which caused his pneumonia, 
and ultimately his death.   The Veteran's death certificate 
confirms that aspiration pneumonia was listed as an underlying 
cause of death. 

The Board notes that there is a December 2004 VA opinion which 
reflects that it is less likely than not that the Veteran's 
bladder dysfunction is directly related to his shell fragment 
wounds.  The examiner's rationale was that the shell fragment 
wounds did not involve any major nerve areas that control bladder 
function and the Veteran's bladder problems would have begun 
prior to 1998 if this was true.  The examiner also noted that 
degenerative disc disease would be the likely source of the 
Veteran's neurogenic bladder.

There is a private opinion, from Dr. T., in May 2008 which noted 
the Veteran's resistance to antibiotics when he was treated in 
September 2007, just prior to his death.  The opinion goes on to 
state that the Veteran's frequent urinary tract infection 
treatment greatly contributed to the development of a resistant 
germ that caused the pneumonia which ultimately was one of the 
causes of the Veteran's death.  See also September 2007 death 
certificate.

There is another private opinion from November 2010 from Dr. M., 
who indicated he treated the Veteran while he was in the 
hospital.  He stated that more likely than not the Veteran had 
developed a resistance to antibodies from prolonged usage for his 
bladder, kidney, and urinary tract infections.  He goes on to 
state that the Veteran's immune system, once he had pneumonia, 
was [compromised] by the resistance and this possibly contributed 
to his death.

The evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death. For 
a service-connected disability to be the principal (primary) 
cause of death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related. For a 
service-connected disability to constitute a contributory cause 
it must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994). In short, the appellant is 
entitled to DIC benefits if the principal or contributory cause 
of the Veteran's death was (1) a previously nonservice-connected 
disability that was in fact incurred or aggravated by service; 
(2) or an already service-connected disability that caused or 
aggravated another disability, directly leading to the Veteran's 
death. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

In light of the positive medical evidence, discussed above, a VA 
medical opinion should be obtained to determine whether 
degenerative disc disease of the lumbar spine is related to 
service-connected disability.   Again, it is argued that 
degenerative disc disease of the lumbar spine should be 
recognized as related to  service-connected residuals of fragment 
wounds and that the disc disability contributed to the Veteran's 
pneumonia, an underlying cause of his death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)


1.	Request that the December 2004 VA 
examiner review the claims file and 
offer an addendum opinion regarding the 
Veteran's cause of death.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such a review was 
accomplished.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that 
degenerative disc disease of the lumbar 
spine is related to a disease or injury 
in service or was caused or aggravated 
by a service-connected disability to 
include residuals of shell fragment 
wounds of the right buttocks and back 
and/or limitation of motion of the 
lumbar spine? If so, whether it is at 
least as likely as not that degenerative 
disc disease of the lumbar spine caused 
bladder problems which led to his 
antibiotics resistance and compromised 
immunity and ultimately to his 
aspiration pneumonia?  If so, whether it 
is at least as likely as not that 
degenerative disc disease of the lumbar 
spine be deemed a contributory cause of 
the Veteran's death?  (A contributory 
cause of death is an ailment that 
contributed substantially or materially 
or otherwise combined to cause death or 
aided/lent assistance to the production 
of death.) A complete rationale must be 
provided for all opinions and 
conclusions reached.  If the December 
2004 examiner is not available to 
provide an additional report, make 
arrangements for the file to be reviewed 
by another examiner who should be 
requested to supply the requested 
addendum opinion.  The examiner should 
specifically comment on the December 
2004 VA opinion and the May 2008 and 
November 2010 private opinions.  

2.	After completing the above, and any 
other development deemed necessary, the 
AOJ should readjudicate the claim.  If 
the benefit sought on appeal is not 
granted, the appellant and her 
representative should be furnished with 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



